DETAILED ACTION

Request for Information
	Applicant is reminded of their duty to disclose information under 37 CFR 1.56 information material to patentability of the claimed invention.  Applicant is requested to provide slides for the following presentations, which were presented by the named inventors at conferences in 2016:    
-Lee, J.;  Jiang, Y.; Choi, C.; "Impregnated Anodic Aluminum Oxide Layers for Ominiphobic Surfaces", presented  on July 15, 2016 at the Tenth International Symposium on Contact Angle, Wettability, and Adhesion. 
-Choi, C.;  "Oil-Impregnated Anodic Aluminum Oxide Layer for Enhanced Anticorrosion and Self-Healing Properties", presented on August 11, 2016 at the US-Korea Conference.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 42-44, 54, and 55 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. 
The claims contain subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. As Applicant has pointed out, support for the limitations found in claims 42-44, 54, and 55 is found in the article by Lee et al. titled "Oil-Impregnated nanoporous Oxide Layer for Corrosion Protection with Self-Healing", published in 2017 in the Advanced Functional Materials journal, which was incorporated by reference into the instant disclosure.  As discussed in MPEP 608.01(p), this document cannot be used as support for the claim limitations because it is not a US patent or US patent application publication. "Essential material", which provides a written description of the claimed invention and which is necessary to describe the claimed invention in terms that particularly point out and distinctly claim the invention, can only be incorporated by reference by way of reference to a US patent or US patent application publication, which itself does not incorporate the essential material by reference (MPEP 608.01(p) I (d)).  Although there are micrographs showing cross-sections of anodic alumina coatings presented in the instant specification, it is not possible to determine the diameters (i.e. it is unclear if the front row of pores are actually cut across the pores' centers or at some other point) or depths (i.e. it is not possible to discern the location of 

Claims 1, 4-11, 28-30, and 42-55 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter the inventor or a joint inventor regards as the invention.
The meaning of claims 1 and 45 are unclear because each recites nanopores that are "isolated from every other nanopore".  The meaning of this term is unclear because it is not defined by in instant specification, based on the structures shown in the instant disclosure, and based on Applicant's arguments filed on 8/19/21.  Although the instant disclosure does state that the pores are "isolated", the instant figures show that the pores are capable of fluid communication with each other because each opens to the surface of the aluminum oxide layer (e.g. Fig. 1). Therefore, the pores do not appear to actually be isolated each other. If "isolated" is intended to describe the relationships of pores shown in Figure 1, then the term is interpreted as requiring the pores to be separate from each other below the outer planar surface of the aluminum oxide layer. Additionally, although Applicant has stated that Wang's nanopores are not isolated from each other, the pores in the tubular pore-containing portion of Wang's coating are isolated from each other below the surface of the layer (Fig. 10), to the extent that the pores of the instant disclosure appear to be "isolated".  Therefore, if 

Claims 44 and 55 are indefinite because they recite aspect ratios but do not specify to what "aspects", or dimensions, they are referring. For the sake of compact prosecution, the recited "aspect ratio" is interpreted herein as referring to the depth of a pore divided by its diameter.  

Claims 28, 29, 51, and 52 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 28, 29, 51, and 52 fail to further limit the claimed invention because the claims from which they depend, claims 1 and 45, each already establish that the pores have sidewalls and dead ends, which necessarily define lumens (i.e. cavities), and that the pores are completely filled with oil. Claims 28, 29, 51, and 52 do not present any further structural limitations beyond what has already been explicitly claimed or necessarily established to be a part of the claimed invention. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the 

Claim Rejections - 35 USC § 102
	The rejections made in view of Wang (Wang et al. Corros. Sci.  2015, 93, p. 159-166) under 35 U.S.C. 102(a)(1) are withdrawn in view of Applicant's amendment filed on August 19, 2021. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-11, 28, 29, 42-52, 54, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Wang alone, or, optionally, in view of Heppekausen (US PG Pub. No. 2005/0098441) or Geyer (DD 276557 A), the text of which is cited herein according to an English language translation.  
Regarding claims 1, 4-10, 28, 29, 45-49, 51, and 52, Wang teaches an aluminum substrate coated with a coating for an aluminum surface comprising an aluminum oxide layer having an outer surface (p. 165, right col.).  Extending into and distributed throughout the aluminum oxide layer are high-aspect ratio, dead-end tubular nanopores, each including a wall/sidewall that terminates in/"cooperates with" a dead 
As discussed above, the claim requirement that each nanopore is "isolated" from every other nanopore is interpreted herein as requiring the nanopores to be separate from each other below the outer planar surface of the aluminum oxide layer. Therefore, to the extent that the instant disclosure meets this requirement, Wang's nanopores also meet the requirement because they are separate from each other below the outer surface of the layer. It is further noted that as no particular aspect ratio is defined that qualifies an aspect ratio as "high" and as Wang's pores are substantially longer than they are wide, Wang's nanopores qualify as "high-aspect-ratio" nanopores.  
Wang teaches that the outer surface of his coating/coated substrate is superhydrophobic and highly repellant (i.e. the layer is non-wetting) to water (p. 163, right col.).  A reason for this is that the oil in Wang's coating is a perfluorinated oil, perfluoropolyether (PFPE), (p. 160, left col.), which is immiscible with and repellant to water (p. 160, left col.; p. 163, right col.).  Wang also teaches that the oil aids in protecting the coated surface from corrosion (i.e. the oil is "anti-corrosive") (Abstract; p. 165, right col.; p. 166, left col.).  Additionally, as the oil is water-repellant, it is also at least somewhat anti-corrosive to water and to corrosive agents that are soluble in water but not in the oil.  As such, the surface coating(s) in Wang's product necessarily inhibit(s) exposure of the aluminum oxide layer and substrate to at least some corrosive media (e.g. water-soluble corrosive media). Furthermore, as no particular degree of corrosion resistance has been defined to qualify an oil as "anti-corrosive" and as 
Prior to the oil being applied, the porous aluminum oxide layer is treated such that a hydrophobic coating is on the outer surface and on the walls of the pores in Wang's porous alumina layer (p. 160, left col.; p. 163, right and left col.; p. 166, left col.).  The teachings of Wang might be considered to differ from the current invention in that he does not explicitly refer to the hydrophobic coating as an "inner coating" applied to the sidewalls of the nanopores.  However, Wang does teach that the hydrophobic coating increases the structure's affinity for the lubricant oil (p. 163, right and left col.) and teaches that the lubricant oil is intended to enter the pores (p. 160, left col.; p. 163, left col.; Fig. 10).  As such, it would have been obvious to one of ordinary skill in the art to configure Wang's porous structure such that the hydrophobic coating covers as much of the porous aluminum oxide layer as possible, including the entire outer surface and along the sidewalls and bottom ends of the pores, in order to best incorporate the lubricant oil on and throughout the structure, including on the surface and completely filling the pores.   
The teachings of Wang may be considered to differ from the claimed invention because he does not explicitly teach that the quantity of oil in his coating is sufficient to completely eliminate air from the pores.  However, Figure 10 depicts a schematic of the coating wherein the lubricant, which corresponds to the recited "oil", completely fills the pores (Fig. 10).  Heppekausen also teaches that vacuum impregnation can be used to ensure the complete filling of anodic alumina pores with a hydrophobic coating (par.11-
  
Regarding claims 11 and 50, prior to the oil being applied, the oute9r layer of Wang's coating is rough, and afterward, the outer surface of the coating is smooth and nearly defect-free (p. 163, right col.). Wang also teaches that the contact angle between the oil and the hydrophobic layer is around 27 º (p. 163, left col.) indicating that the hydrophobic layer is readily wetted by the oil.  Therefore, if an appropriate volume is present, the oil on Wang's coating is capable of filling surface defects in the hydrophobic layer (i.e. the inner coating). As the oil fills the pores and presumably larger defects of the aluminum oxide layer, and thoroughly wets the surface of the hydrophobic layer, it is also expected to fill any defects in the hydrophobic layer. 

Regarding claims 42-44, 54, and 55, the teachings of Wang differ from the current invention in that the diameter, depth, and aspect ratios of his nanopores are not disclosed. However, as no criticality has been established, the recited shapes/dimensions appear to be arbitrary selections that are prima facie obvious and do not define the claimed invention over the prior art.  See MPEP 2144.04. 

Claims 30 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Wang alone, or, optionally, in view of Heppekausen or Geyer, as applied above, and further in view of Aizenberg (US PG Pub. No. 2014/0147627) and/or Barbier (US PG Pub. No. 2014/0110263). 
Regarding claim 30, the teachings of the cited prior art differ from the current invention in that none explicitly teaches coating the walls of the pores of Wang's coating with polytetrafluoroethylene ("PTFE").  However, Wang does teach that his anodic alumina layer is modified with a fluorocarbon layer that provides the coating with low-surface energy fluorocarbon groups that make the structure highly repellant to water and that the modified surface is further infused with a fluorocarbon lubricant (p. 160, left col.; 162, right col.; 163, left and right col.).  In effect, Wang creates a fluorocarbon surface onto/into which the lubricant is applied, which he refers to as a "slippery liquid-infused porous surface" ("SLIPS") (Abstract).  Aizenberg further teaches SLIPS system that includes a porous surface infused with a lubricant (Abstract). Among the porous surfaces Aizenberg teaches are suitable for infusion with a lubricant is a porous PTFE filter (par. 167).  Barbier further teaches conformally coating the pores of an anodic alumina layer with a layer of PTFE in order to render the layer superhydrophobic and to . 

Claims 1, 4-11, 28, 28, 42-52, 54, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (Lee, J. et al., Abstracts for the Tenth International Symposium on Contact Angle, Wettability, and Adhesion, p. 16), as evidenced by W. Lee (Lee, W. et al.;  Chemical Reviews, 2014, vol. 114, p. 7487-7556), and in view of Wang and, optionally, Heppekausen or Geyer, the text of which is cited herein according to an English language translation.  
Regarding claims 1, 4-10, 28, 29, 45-49, 51, and 52, Lee teaches a coating comprising a nanoporous anodic aluminum oxide ("AAO") layer that is hydrophobized and then impregnated with a perfluorinated oil (p. 16).  As evidenced by W. Lee, a nanoporous AAO layer comprises many high-aspect-ratio, dead-end pores distributed throughout and extending into the layer such that the nanopores are "isolated" from each other nanopore, and the nanopores each include sidewalls that cooperate with dead-ends to define a lumen inside (Fig. 1(b)), which, in Lee's AAO, contains perfluorinated oil.  
The teachings of Lee differ from the current invention in that the anodic layer is not explicitly taught to be on an aluminum substrate.  However, Lee does teach that the 
The teachings of Lee might be considered to differ from the current invention in that he does not explicitly refer to the hydrophobic coating as an "inner coating" applied to the sidewalls of the nanopores.  However, Wang teaches that a hydrophobic coating applied to an AAO porous layer increases the layers affinity for a pefluorinated lubricant oil (p. 163, right and left col.) and that the lubricant oil should enter the pores to achieve the desired hydrophobicity (p. 160, left col.; p. 163, left col.; Fig. 10).  As such, it would have been obvious to one of ordinary skill in the art to configure Lee's porous structure to include a hydrophobic coating that covers as much of the porous aluminum oxide layer as possible, including the entire outer surface and along the sidewalls and bottom ends of the pores, in order to best incorporate the lubricant oil on and throughout the structure, including on the surface and completely filling the pores.   
The teachings of Lee further differ from the current invention in that, other than being a perfluorinated oil, the taught oil is not disclosed to be water-repellant, water-immiscible, or anti-corrosive.  However, Wang teaches that perfluoropolyether (PFPE) (p. 160, left col.), which is immiscible with and repellant to water (p. 160, left col.; p. 163, 
The teachings of Lee also differ from the claimed invention because he does not explicitly teach that the quantity of oil in his coating is sufficient to completely eliminate air from the pores. However, Lee does teach that the AAO is impregnated with and stably immobilizes the oil, and that AAOs containing more oil exhibit more robust slippery behaviors than AAOs containing less oil (p. 16).  Wang's Figure 10 depicts a schematic of a similar coating wherein the lubricant, which corresponds to the recited "oil", completely fills the pores of his AAO layer (Fig. 10).  Heppekausen also teaches that vacuum impregnation can be used to ensure the complete filling of anodic alumina pores with a hydrophobic coating (par.11-14, 51).  Geyer further teaches using solvent 

Regarding claims 11 and 50, the teachings of Lee differ from the current invention in that the oil is not taught to fill surface defects in the hydrophobic coating layer.  However, as discussed above, Lee teaches hydrophobizing provides the surface with a high affinity for perfluorinated oil (p. 16). Wang, who teaches a similar structure, teaches that the oil readily wets a hydrophobized AAO and forms a smooth outer surface, which demonstrates the desired hydrophobicity (p. 163, left and right col.).  As discussed above, it would have been obvious to apply sufficient oil that the entire AAO 

Regarding claims 42-44, 54, and 55, the teachings of Lee and Wang differ from the current invention in that the diameter, depth, and aspect ratios of the nanopores are not disclosed. However, as no criticality has been established, the recited shapes/dimensions appear to be arbitrary selections that are prima facie obvious and do not define the claimed invention over the prior art.  See MPEP 2144.04. Additionally, Lee teaches that the ability of the layer to stably immobilize the perfluorinated oil varies as a function of pore diameter (p. 16).  Therefore, it would have been obvious to one of ordinary skill in the art to select an appropriate pore size for the nanopores in Lee's nanoporous AAO layer in order to achieve the desired/required perfluorinated oil immobilization.  




Claims 30 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Wang, optionally, in view of Heppekausen or Geyer, as applied above, and further in view of Aizenberg and/or Barbier. 
Regarding claim 30, the teachings of the cited prior art differ from the current invention in that none explicitly teaches coating the walls of the pores of the prior art aluminum oxide layer with polytetrafluoroethylene ("PTFE").  However, Lee does teach that his anodic alumina layer is hydrophobized, which provides the surface with a high affinity for perfluorinated oil (par. 16).  In effect, Lee creates a hydrophobic surface onto/into which the lubricant is applied.  Wang refers to such a surface as a "slippery liquid-infused porous surface" ("SLIPS") (Abstract).  Aizenberg further teaches SLIPS system that includes a porous surface infused with a lubricant (Abstract). Among the porous surfaces Aizenberg teaches are suitable for infusion with a lubricant is a porous PTFE filter (par. 167).  Barbier further teaches conformally coating the pores of an anodic alumina layer with a layer of PTFE in order to render the layer superhydrophobic and to create a continuous, low-surface energy layer (par. 70-72).  Accordingly, it would have been obvious to one of ordinary skill in the art to conformally coat the pores (including their walls/sidewalls) of the prior art porous anodic alumina layer with PTFE because PTFE is a suitable material for forming surfaces in SLIPS materials and in order to create a fluorocarbon layer on the porous structure that is superhydrophobic and that has a low surface energy. 



Claims 42-44, 54, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Wang, optionally, in view of Heppekausen or Geyer, as applied above, and further in view of Jeong (Jeong et al. Langmuir, 2015, vol. 31, p. 11040-11050). 
Regarding claims 42-44, 54, and 55, the teachings of Lee and Wang differ from the current invention in that the diameter, depth, and aspect ratios of the nanopores are not disclosed. However, as no criticality has been established, the recited shapes/dimensions appear to be arbitrary selections that are prima facie obvious and do not define the claimed invention over the prior art.  See MPEP 2144.04. 
Lee teaches that the ability of the layer to stably immobilize the perfluorinated oil varies as a function of pore diameter (p. 16). Jeong teaches another hydrophobic anodic aluminum oxide (AAO) layer with enhanced corrosion resistance that does so by entrapping air in a hydrophobized AAO layer (Abstract). Jeong teaches that the air inhibits impregnation of the pores with aqueous corrosive media and that the best corrosion resistance is expected/occurs when the entrapped air fraction is maximized, which is achieved by varying pore diameter and creating high aspect ratios (Abstract; p. 11041, left, right col.; p. 11048, right col.).  As Lee's product also operates by immobilizing a water-blocking material in the AAO pores, the amount of material (i.e. perfluorinated oil) immobilized (p. 16) and, therefore, water-blocking ability, is also expected to vary as a function of pore diameter and aspect ratio.  Accordingly, it would have been to one of ordinary skill in the art to select appropriate pore diameter and .   

Response to Arguments
Applicant's arguments filed August 19, 2021 have been fully considered but they are not persuasive. 
Applicant has argued that the claim limitation requiring that every nanopore is isolated from every other distinguishes the claimed invention from Wang because Wang's Figure 10 shows interconnected pores.  However, Wang makes clear that the portions extending above his nanopores are nanowires (p. 162, right col.), rather than interconnected nanopores. The nanowires are sourced from adjoining pore walls that have previously been formed during the anodization process.  Being formed by anodization, the pores of the claimed invention are also surrounded by adjoining pore walls.  Therefore, the pores of the instant disclosure are also "interconnected" in the manner than Wang's pores are "interconnected".  As noted above and given that the cavities in the pores do not interconnect below the surface of the anodic aluminum oxide ("AAO") layer, Wang's tubular pores are "isolated" to the same extent that the instantly disclosed tubular pores are isolated from each other.  
Applicant has further argued that Wang does not teach completely filling his pores with oil such that all contained air is eliminated.  However, as discussed above Wang does depict such a structure in Figure 10, which renders obvious completely filling and eliminating all air from the pores of an AAO.  Although Applicant's argument that the instant specification demonstrates that passive infiltration methods, such as 
Applicant has further argued that the newly claimed specific dimensions distinguish the claimed invention over Wang.  However, as noted above, the claims do not appear to be adequately supported by the original disclosure and constitute new matter.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784